DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-11, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baughman et al (U.S. Pat. 5,608,436)
Regarding claim 1, a substrate having a liquid supply path, the substrate comprising: a first substrate (22A) which includes a first substrate through hole (Figure 5D; Column 4, Lines 3-27)
A second substrate (12) which includes a second substrate through hole and directly or indirectly overlaps the first substrate (Figure 5D; Column 3, Lines 50-62)
Wherein the first substrate through hole and the second substrate through hole directly or indirectly communicate with each other to form a liquid supply path (Figure 5D)
Wherein a width D1 of an opening portion of the first substrate through hole on a surface of the first substrate closer to the second substrate, a width D2 of an opening portion of the second substrate through hole on a surface of the second substrate closer to the first substrate and a width D3 of an opening portion of the second substrate through hole on a surface of the second substrate farther from the first substrate have a relationship of D1<D2 and D3<D2 (Figure 5D)
Regarding claim 2, wherein the second substrate through hole has a tapered shape from the surface of the second substrate closer to the first substrate toward the surface of the second substrate farther from the first substrate (Figure 5D)
Regarding claim 7, wherein the first substrate and the second substrate are directly joined to each other by a substrate joining material (17) (Figure 5D; Column 3, Line 62 – Column 4, Line 2)
Regarding claim 8, wherein the substrate joining material (17) is a resin material (Figure 5D; Column 3, Line 62 – Column 4, Line 2)
Regarding claims 9, 10-11, wherein the first substrate and the second substrate indirectly overlap each other so that a third substrate (26) having a third substrate through hole is interposed therebetween and the first substrate (22) through hole and the second substrate (12) through hole indirectly communicate with each other via the third substrate through hole to constitute the liquid supply path (Figure 5D)
Regarding claim 14, wherein the third substrate (26) through hole has a tapered shape from a surface of the third substrate closer to the first substrate (22) toward a surface of the third substrate closer to the second substrate (12) (Figure 5D)
	Regarding claim 15, wherein a width of an opening portion of the third substrate through hole at least on a surface of the third substrate closer to the second substrate is equal to a width D2 of the second substrate through hole (Figure 5D)
	Regarding claim 16, a liquid ejection head comprising a substrate which includes a liquid supply path (Figure 5D)
	A first substrate (22) having a first substrate through hole and a second substrate (12) having a second substrate through hole and directly or indirectly overlapping the first substrate, in which the first substrate through hole and the second substrate through hole directly or indirectly communicate with each other to form the liquid supply path, and a width D1 of an opening portion of the first substrate through hole on a surface of the first substrate closer to the second substrate, a width D2 of an opening portion of the second substrate through hole on a surface of the second substrate closer to the first substrate and a width D3 of an opening portion of ht second substrate through hole on a surface of the second substrate farther from the first substrate have a relationship of D1<D2 and D3<D2 (Figure 5D; Column 3, Lines 50-62; Column 4, Lines 3-27)
	An ejection orifice forming member (17) which is joined to the first substrate and has an ejection orifice communicating with the first substrate through hole (Figure 5D)
	A support member (26) which is joined to the second substrate and having a support member flow path communicating with the second substrate through hole (Figure 5D)
	Regarding claim 17, wherein a pressure chamber (15) communicating with the first substrate through hole is formed between the ejection orifice forming member and the first substrate, and the ejection orifice communicates with a portion of the pressure chamber
	Wherein an energy generating element (16) and a wiring region located inside the pressure chamber are provided on a surface of the first substrate (bottom surface of 22) which is joined to the ejection orifice forming member (Figures 1-2, 5D; Column 3, Line 62 – Column 4, Line 2; Column 4, Lines 16-27)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baughman et al (U.S. Pat. 5,608,436) in view of Shimada et al (U.S. Pat. 6,502,930)
	Regarding claim 18, a manufacturing method of a substrate comprising directly or indirectly overlapping a first substrate which has a first substrate (22) through hole and a second substrate (12) 
	Wherein the second substrate through hole is formed so that a width D1 of an opening portion of the first substrate through hole on a surface of the first substrate closer to the second substrate, a width D2 of an opening portion of the second substrate through hole on a surface of the second substrate closer to the first substrate and a width D3 of an opening portion of the second substrate through hole on a surface of the second substrate farther from the first substrate satisfy a relationship of D1<D2 and D3<D2 (Figure 5D; Column 3, Lines 50-62; Column 4, Lines 3-27)
	Shimada discloses it is known in the art to use an etching liquid through substrates to form passages (holes) within the substrates (Column 15, Lines 3-33)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Shimada into the device of Baughman, for the purpose of forming a passage with high accuracy
Regarding claim 19, wherein the second substrate through hole has a tapered shape from the surface of the second substrate closer to the first substrate toward the surface of the second substrate farther from the first substrate (Figure 5D)
Regarding claims 3, 13, 20, Shimada discloses using a silicon substrate having a crystal orientation of (100) and the substrate through hole is formed by crystal anisotropic etching (Column 15, Lines 3-33)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Shimada into the device of Baughman, for the purpose of forming a passage with high accuracy

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baughman et al (U.S. Pat. 5,608,436) in view of Yokouchi (U.S. Pub. 2008/0217290)
Regarding claim 6, Yokouchi discloses providing an etching resistant film formed on the first substrate (Paragraph 0074)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Yokouchi into the device of Baughman, for the purpose of protecting the substrate

Claims 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baughman et al (U.S. Pat. 5,608,436) in view of Lopez et al (U.S. Pub. 2008/0018713)
Regarding claim 5, Lopez discloses a first substrate through hole penetrating the first substrate (30) at a constant width (Figure 1; Paragraphs 0030-0032)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Lopez into the device of Baughman, for the purpose of defining a liquid channel and controlling the structure to form either a liquid drop from a continuous liquid stream or eject a liquid drop on demand from the liquid in the nozzle
Regarding claim 12, Lopez discloses a third substrate through hole penetrating the third substrate (26) at a constant width (Figure 1; Paragraphs 0030-0032)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Lopez into the device of Baughman, for the purpose of defining a liquid channel and controlling the structure to form either a liquid drop from a continuous liquid stream or eject a liquid drop on demand from the liquid in the nozzle

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/          Primary Examiner, Art Unit 2853                                                                                                                                                                                              	May 11, 2022